Citation Nr: 0819491	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  07-06 488A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel








INTRODUCTION

The veteran had active military service from September 1953 
to September 1956.  He died in November 2005.  The appellant 
is the veteran's widow.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision.


FINDINGS OF FACT

1.  The veteran died in November 2005, the death certificate 
lists the immediate cause of the veteran's death as 
ventricular fibrillation secondary to a myocardial 
infarction.  No other significant conditions were noted as 
contributing to the veteran's death.

2.  At the time of his death, the veteran was not service 
connected for any disabilities. 


CONCLUSION OF LAW

A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.312 (2007). 






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service Connection for the Cause of Death

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  The death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  See 38 C.F.R. § 
3.312(a).  The issue involved will be determined by the 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  See Id.

The appellant contends that the veteran should not have been 
admitted to the service, because he had an abnormally small 
heart.  She indicated that the veteran was unable to go to 
school after getting out of the service in the 1950s because 
of his heart, and she believes that had the veteran not 
enlisted he would have been able to finish school.  She 
stated that in 1995 the veteran had two heart attacks while 
in the hospital and had to stop working.  It appears that her 
contention is that the military should not have let the 
veteran into the service, and because they did, VA is 
responsible for the condition of his heart.

It is noted that at the time of his death, the veteran was 
not service connected for any disabilities.  In April 1968, 
the veteran's claim of entitlement to service connection for 
a heart condition was denied, as the rating decision 
concluded that the veteran had a normal cardiovascular system 
while in service.  The rating decision pointed out that a 
1965 hospital report, indicating a right bundle block, was 
the first indication of a heart condition. The veteran did 
not appeal this rating decision and it became final.

At enlistment, the veteran denied any palpitation or pounding 
heart, any chest pain, or any shortness of breath; and his 
enlistment physical found his heart to be normal.  The 
veteran's service medical records are void of any heart 
related complaints or treatment while he was in service; and 
a chest x-ray in August 1956 was negative.  The veteran's 
heart was again found to be normal at his separation 
physical.  

The appellant appears to suggest that the veteran's records 
were lost; however, there is no evidence that any service 
medical records are missing.  There is a letter from the 
national personnel records center indicating that they did 
not have the veteran's service medical records, but this is 
only because the records had already been associated with the 
veteran's claims file.  As such, there is no evidence of 
missing records.

Private treatment records from 1965 show that the veteran's 
heart was not enlarged; and the private doctor indicated that 
the veteran's heart was normal.  

The veteran's claims file is void of any additional medical 
treatment following the treatment in the 1960s.  

While the appellant believes that the veteran's heart attacks 
were the result of his heart being aggravated during his time 
in service, she is not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  As such, her opinion is 
insufficient to provide the requisite nexus between the 
veteran's heart attacks and his time in service.  

The veteran was discharged from service in 1956 and 49 years 
later he passed away as a result of a heart attack.  While he 
may have had some post service heart problems, there has been 
no medical suggestion that the veteran's fatal heart attack 
was the result of anything that happened while he was in 
service.  There is similarly no evidence that the veteran's 
heart was aggravated by his time in service as his heart was 
found to be normal at entry and at discharge from service.  
Even 12 after discharge an x-ray of the veteran's chest was 
normal.

As such, the criteria for service connection for the cause of 
the veteran's death have not been met, and the appellant's 
claim is therefore denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, required notice was provided by a letter 
dated in March 2006, which informed the appellant of all four 
elements required by the Pelegrini II Court as stated above.  

While the letter did not specifically inform the appellant 
that the veteran was not service connected for any 
disabilities, any failure to do so in this regard is 
harmless, since there was no service connected disability 
that the veteran's death could be have been linked to.  
 
Private treatment records have been obtained; as have the 
veteran's service medical records.  While no medical opinion 
was obtained, there is no medical suggestion that the 
veteran's death was related to his time in service.  As such, 
the duty to provide a medical opinion is not triggered.  
Additionally, the appellant was offered the opportunity to 
testify at a hearing before the Board, but she declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the appellant's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Because VA's duties to notify and assist have been met, there 
is no prejudice to the appellant in adjudicating this appeal.




ORDER

Service connection for the cause of the veteran's death is 
denied.


____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


